Appeal from an order of the Supreme Court, Erie County (Salvatore R. Martoche, J.), entered September 17, 2003. The order, insofar as appealed from, upon granting leave to reargue, adhered to a prior decision granting plaintiff’s motion for partial summary judgment and granted plaintiff’s motion to increase the ad damnum clause.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying that part of plaintiff’s motion seeking partial summary judgment on liability against defendant Niagara Frontier Transportation Authority with respect to Labor Law §§ 200 and 241 (6) and as modified the order is affirmed without costs.
Same memorandum as in Szafranski v Niagara Frontier Transp. Auth. ([appeal No. 1] 5 AD3d 1111 [2004]). Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Gorski and Hayes, JJ.